                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

AISHA POPE #228305,

      Plaintiff,                          NO. 2:19-cv-10870

v                                         HON. DAVID M. LAWSON

CORIZON HEALTH, INC., KEITH    MAG. DAVID R. GRAND
PAPENDICK, ROBERT LACY,
CLAIRE PEI, SHANTHI GOPAL,
MOHAMMED AZIMI, DONNA ROHRS,
HUM McCARTHY, HUM FISHER,
KRISTYN FIORINI, JANET BRANCH,
BRYANT TINSLEY, HEIDI
WASHINGTON, SHAWN BREWER,
ANTHONY STEWART, and PATRICIA
ROBINSON,

      Defendants.

EXCOLO LAW                                CHAPMAN LAW GROUP
Keith Altman (P81702)                     Ronald W. Chapman (P37603)
Attorney for Plaintiff                    Madeline Young (P82140)
26700 Lahser Rd.                          Attorney for Defendants Corizon Health,
Southfield, MI 48033                       Dr. Papendick, Dr. Lacy, Dr. Pei,
(866) 939-2656                             Dr. Gopal, Dr. Azimi, and PA Rohrs
                                          1441 West Long Lake Road, Suite 310
MICH. DEPT. OF ATTORNEY GENERAL           Troy, MI 48098
Sara Trudgeon (P82155)                    (248) 644-6326
James T. Farrell (P35400)
Assistant Attorney General
Attorney for MDOC Defendants
Michigan Department of Attorney General
MDOC Division
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
                                                                           /

    THE MDOC DEFENDANTS’ SUPPLEMENTAL WITNESS LIST
     1. Kathy Wild—Expert
          Ms. Wild is an expert in the field of corrections nursing.

                                       Respectfully submitted,

                                       Dana Nessel
                                       Attorney General

                                       /s/ James T. Farrell
                                       James T. Farrell
                                       Assistant Attorney General
                                       Attorney for Defendant
                                       MI Dep’t. of Attorney General
                                       MDOC Division
                                       P.O. Box 30217
                                       Lansing, MI 48909
                                       (517) 335-3055
                                       farrellj@michigan.gov
Dated: April 19, 2021                  P35400




                    CERTIFICATE OF SERVICE

On April 19, 2021, I filed the foregoing document with the Clerk of the
Court using the ECF system, and sent a copy by U.S. Mail to all non-
ECF parties.

                                       /s/ Terri J. Davis
                                       Terri J. Davis, Legal Secretary
                                       Mich. Dept. of Attorney General
                                       MDOC Division
